Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The instant application is a continuation of 15/809,725, now U.S. Patent 
10,316,360, which is a division of 14/376,836, now U.S. Patent 9,850,534, which is a national stage entry of PCT/US2013/026514, International Filing Date: 02/15/2013, claiming priority from provisional applications 61599871, filed on 02/16/2012 and 61600398, filed on 02/17/2012.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/11/21 is being considered by the examiner. The NPL reference cited therein has been considered by the examiner.

Claim status
5.	In the claim listing of 3/11/21 claims 1-14 and 16-20 are pending in this application. Claim 1 is amended. Claim 15 is canceled. Claims 17-20 are withdrawn. 

Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 1-14 under 35 USC 102(a) and 102(e) as being anticipated by Chen et al has been withdrawn in view of confirming "Randy Davis is the same person as Randall Davis of the instant application" (Remarks, pg. 9).
7.	The previous written description rejection of claims 1-14 under 35 USC 112(a) has been withdrawn in view of amendments to claim 1 and clarifying on the record that “the pending application makes clear that the material layer includes a membrane and that membrane can, in certain alternative embodiments, be a polymeric material. Based on this, Applicant respectfully submits that the skilled artisan would have had no question that the Applicant was in possession of a "polymer" in the context of a material layer at the time the original application was filed. This includes possession of "a material layer disposed over the opening of the well ... wherein the material layer comprises one or more polymers ... and wherein the material layer does not comprise a lipid component," as recited in independent claim 1 (as amended).
8.	The previous rejection of claims 1-13 and 16 under 35 USC 102(b) as being anticipated by Reid et al has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Reid discloses the use of a conductive "polymer" that can be applied on the electrode, there is no teaching or suggestion in Reid of the use of a "material layer [that] does not comprise a lipid component," as received in independent claim 1 (as amended) (Remarks, pgs. 8-9).

10.	The previous ODP rejection of instant claims over claims 1-44 of ‘534 patent has been withdrawn in view amendments to instant claim 1 requiring the limitation of  "the material layer does not comprise a lipid component” (Remarks, pgs. 9 and 10).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 16 recites the limitation "the flow channel" in line 1.  There is insufficient antecedent basis for “the” flow channel limitation in the claim. Applicant is suggested to use the phrase “a flow channel” instead.




Claim Rejections - 35 USC § 103
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al (Nanotechnology, 2006, 17, 3710-3717, cited in the IDS of 3/11/21).
	With regard to the order of steps, courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). As discussed below, Wong teaches the steps of claim 1 but not in the order of steps as claimed but is prima facie obvious in the absence of new or unexpected results.
	For consistency, the rejection is made in the claimed order. But teachings of Wong taken in their entirety, the limitations of claim 1 are obvious over Wong
	Regarding claim 1, Wong teaches a method, for forming a membrane for use in a nanopore sensor, comprising: introducing a buffer solution (i.e., HEPES buffer) over a plurality of wells, each well comprising an opening and an electrode and a material layer disposed over the opening of the well, wherein the buffer solution is electrically conductive, wherein the material layer comprises one or more polymers (section 2.1).
	It is noted that Wong teaches that the membrane formation either with lipid or polymer solution (i.e., recited alternatively). The artisan would recognize that the formation of the membrane with polymers meets the limitation of wherein the material layer does not comprise a lipid component.

	Also the steps of introducing, bringing, measuring and applying were routine, conventional and well established in the art as further evidenced by Ramsey et al (US 2005/0023156 published Feb. 3, 2005, Figs. 5B and 5C, paragraphs 0037 and 0044) also by Reid (cited in the previous office action).
As discussed above, Wong does not specifically teach the claimed order of steps.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to carry out the steps of claim 1 in the claimed order with a reasonable expectation of success because the claimed order of steps were routine, well established in the art as further evidenced by Ramsey and Reid. 
	Regarding claims 2-8, Wong teaches the limitations of said claims in Abstract and section 2.1 and 2.2.
Regarding claims 9-11, Wong teaches the limitations of said claims in section 2.1.
Regarding claims 12-13, Wong teaches buffer solution comprises NaCl (Fig. 3, legend).
Regarding claim 14 requiring the ionic solution comprising sodium acetate, the artisan would recognize that the use of sodium acetate was routine well established and conventional ionic solution as further evidenced by Studer (cited in the previous office action, Fig. 5 and section 3.2 paragraph 2).

Conclusion
16.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634